Citation Nr: 0414561	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for dermatitis, including 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
a March 2002 RO decision which denied service connection for 
dermatitis, including due to exposure to herbicides.   


FINDINGS OF FACT

The veteran's current skin condition, diagnosed as chronic 
dermatitis and seborrheic keratosis, began many years after 
service and was not caused by any incident of service 
including herbicide exposure in Vietnam.


CONCLUSION OF LAW

Dermatitis was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim for service connection for dermatitis, 
including due to exposure to herbicides.  In March 2002, the 
RO sent him correspondence informing him of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000.  He has been told of his and the VA's respective duties 
to obtain evidence.  Pertinent identified medical records 
have been obtained, and additional VA examination is not 
necessary to decide the claim.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including chloracne (or other 
acneform disease consistent with chloracne) and porphyria 
cutanea tarda that become manifest to a compensable degree 
within a year after last Vietnam service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran contends that he has dermatitis as the result of 
herbicide (e.g., Agent Orange) exposure during his Vietnam 
service.  His service records reveal that he served on active 
duty from May 1968 to May 1971, including service in Vietnam.  
His service medical records do not show a skin disorder, and 
his service separation examination in April 1971 noted that 
his skin was normal.  

Post-service medical records are silent as to any skin 
problems for many years after service.  A post-service VA 
examination in August 1971 noted that his skin was normal.   
A December 1995 VA general physical examination revealed 
findings of skin redness, plethoric phase, and no other 
pathology.  A VA Agent Orange protocol examination in October 
2000 noted his complaints of severe itching, and concluded 
with diagnoses of chronic dermatitis and seborrheic 
keratosis.  

The post-service medical records do not show the specific 
Agent Orange skin conditions of chloracne (or other acneform 
disease consistent with chloracne) and porphyria cutanea 
tarda, let alone within the one year presumptive period.  
There is also no medical evidence to suggest that the 
veteran's current skin conditions, diagnosed as chronic 
dermatitis and seborrheic keratosis, are due to Agent Orange 
exposure during Vietnam service many years ago.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  While the veteran 
believes his current skin problems are due to Agent Orange, 
he is a layman and thus has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current skin condition including dermatitis began 
many years after his active duty and was not caused by any 
incident of service.  The disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for dermatitis is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



